Filed 3/3/21 In re C.A. CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 In re C.A. et al., Persons Coming Under
 the Juvenile Court Law.

 ORANGE COUNTY SOCIAL
 SERVICES AGENCY,
                                                                       G059464
      Plaintiff and Respondent,
                                                                       (Super. Ct. Nos. 18DP1052,
           v.                                                           18DP1053, 18DP1054)

 K.A.,                                                                 OPINION

      Defendant and Appellant.



                   Appeal from postjudgment orders of the Superior Court of Orange County,
Antony C. Ufland, Judge. Affirmed.
                   Elizabeth Klippi, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Leon J. Page, County Counsel, Karen L. Christensen and Jeannie Su,
Deputy County Counsel, for Plaintiff and Respondent.
                   No appearance by Minors.
                                             *               *               *
              K.A. (mother) appeals from an order terminating her parental rights over
her three children and finding they are adoptable and denying her Welfare and
Institutions Code section 388 petition for return of the children.1 She contends the court
erred in three ways.
              First, it denied a continuance of the section 366.26 hearing (.26 hearing)
that mother had requested because she claimed to be ill on the day of the hearing. The
court, however, did not believe mother’s claim of illness. The visitation center called
mother that same day and asked standard questions concerning COVID-19 symptoms,
and mother denied all symptoms—the very same symptoms she claimed to have had to
justify a continuance. The evidence supports the court’s finding that mother was being
deceitful.
              Second, mother claims the court erred in concluding the two older children
were adoptable. But substantial evidence supports the conclusion that the older siblings
were intelligent and well-behaved and thus generally adoptable notwithstanding their age.
Moreover, the maternal grandmother had already been cleared for adoption and thus they
were also specifically adoptable. Mother’s argument that the maternal grandfather had
not yet been cleared for adoption is irrelevant because there is no indication that the
grandmother would refuse adoption if the grandfather were not approved, and the older
children had been living with both grandmother and grandfather during nearly the entire
proceeding.
              Third, Mother claims the court erred in not finding the parental-bond
exception applied to prevent terminating her parental rights. But nothing in the record
suggests the parent-child bond was so strong that terminating parental rights would harm
the children, and thus the exception did not apply. Accordingly, we affirm the orders.



1             All statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                              2
                                          FACTS


              Unlike the prior appeal in this proceeding, which concerned only R.W.,
who was one year old at the time of detention, this appeal additionally concerns his two
older half-sisters, who we refer to as the sisters throughout this opinion. S.W. (father) is
the biological father of R.W. The sisters considered father their stepfather. Mother and
father were not married, however, and their relationship had broken down to the point
that, early in the dependency proceeding, a restraining order from a criminal court
prevented the two from seeing each other, except to transfer the children to one another.


Detention
              Mother has an extensive history of methamphetamine abuse and a related
criminal history, which includes court-ordered substance abuse treatment. She had been
arrested twice for driving under the influence of methamphetamine. Mother had enrolled
in a drug rehabilitation program three times, in each case after she became pregnant.
              Her most recent relapse began around December 2017, which is when
father found methamphetamine in mother’s glove compartment (for point of reference,
the detention occurred in October 2018). Father observed that mother’s drug abuse and
mental health issues had substantially escalated in August and September of 2018,
culminating in an incident in which mother, apparently out of a paranoid fear that father
would kill her, planted drugs and drug paraphernalia in father’s car, then called 911 in an
attempt to frame him.
              On September 17, 2018, mother was placed on a three-day involuntary
psychiatric hold after abusing methamphetamine. She had been experiencing
hallucinations and paranoia. She would wake the children up in the middle of the night
and drive them to a motel or to a friend’s house because she thought the house was not
safe. This behavior continued in the days preceding the detention. Mother refused to

                                              3
sleep at home, fearing there were people in the attic out to get her, and instead bounced
back and forth between hotels and friends’ houses with the children. This involved
driving around with the children as late as 1:00 a.m. The 10-year-old sister reported she
was not happy because she did not know where she would be sleeping each night. Father
ignored them; mother was hearing voices.
              Prior to the detention, the maternal grandmother told the assigned social
worker that mother’s substance abuse and mental health were getting worse. The
maternal grandmother was frustrated and concerned for the children’s lives. This
sentiment was echoed by mother’s friends. Mother’s best friend told a social worker that
she was concerned about the children because mother’s paranoia and delusions had
escalated in the previous four weeks. As reported by the social worker, the best friend
“stated the mother ‘continues to call me’ and will say there is ‘something in the backyard,
someone running out of the house.’ [The friend] stated she can hear the mother
screaming at the kids and she tells [her] there is no need to scream.” The friend described
mother as “neurotic, frantic, and behaving with paranoid delusions.” She added, “nothing
she says makes sense, and the mother cannot be believed.” Mother had showed up at the
friend’s house at 4:00 a.m. out of paranoid fear of her own home.
              The maternal aunt had been living with mother the prior two years to
ensure the children were cared for. However, the maternal aunt was moving out due to
mother’s combativeness while high on methamphetamine.
              The older sister described their home as “sad.” She reported that her life
has “never been quite normal.” However, she denied being abused or seeing domestic
violence. She generally confirmed mother’s constant paranoia. The middle sister also
confirmed the late night escapes from the house to go either to a motel or to a friend’s
house. She described her mother as “cuckoo.”
              By the beginning of October 2018, The Orange County Social Services
Agency (SSA) had determined that the chaos of the children’s home warranted detaining

                                             4
the children.2 It sought a protective custody warrant, which was granted. Rather than
turn the children over, however, mother grew angry and absconded with them. She
thought better of it a few days later and agreed to leave the children with a former
caretaker. The children were placed with the maternal grandparents.


Jurisdiction/Disposition
               Mother denied she had any mental health problems, other than post-
traumatic stress disorder, which she claimed was a result of an abusive relationship with
her late ex-husband (the biological father of the two sisters). While she admitted her
history of methamphetamine use, she denied she had an unresolved problem, describing
herself as “in recovery.” The social worker urged mother to begin a drug treatment
program. Mother demurred, however, stating that she could not afford to participate in
an in-patient program, and that she had already completed out-patient programs. She
subsequently missed her intake interview for an out-patient program. She finally started
that process approximately a month and a half later. She was also referred to random
drug testing and was given instructions on where and how to test. She missed her first
eight tests.
               Prior to the jurisdiction hearing, mother was arrested for possession of a
weapon in a state or local public building (Pen. Code, § 171b, subd. (a)). She pleaded
guilty and was sentenced to 10 days in county jail.
               Mother was offered visitation twice per week. Her initial visitations
generally went well, with the children enjoying the visit, though mother ended one visit
early and had a habit of speaking poorly of the children’s caretakers in the presence of the
children. Mother also began harassing the caretaker via text messages and phone calls.


2            Father was also experiencing substance abuse problems, though not to the
same extent as mother. He is not a party to this appeal, however, and thus is mentioned
only where relevant to mother’s appeal.

                                              5
After approximately two months, the oldest child told the social worker that she felt
uncomfortable with mother during the visits, though she did not elaborate on why. The
children were doing well in the care of the maternal grandmother.
              SSA recommended offering mother reunification services, despite that, in
its view, mother was not legally entitled to such services.3 The social worker elected to
recommend reunification services because the children were bonded to mother, mother
had previously shown an ability to achieve long-term sobriety, there were no prior child-
abuse referrals, and mother’s relapse may have been triggered by the death of her ex-
husband.
              In December 2018, the court found the allegations of the petition to be true
and declared the children dependents of the court. The court adopted all of the
recommendations of SSA, adding only that mother’s drug testing be independent of her
counseling, and that her counseling address the issues of domestic violence and her
absconding with the children.


First Reunification Period: January 2019 – June 2019
              Mother’s case plan required her to participate in the following services:
“Psychiatric/Psychological Evaluation, Psychotropic Medication Evaluation and/or
Monitoring, General Counseling, Parenting Education Program, Substance Abuse




3              The social worker who authored the jurisdiction/disposition report
expressed the view that section 361.5, subdivision (b)(13) applied, which permits a court
to bypass reunification services under the following conditions: “That the parent or
guardian of the child has a history of extensive, abusive, and chronic use of drugs or
alcohol and has resisted prior court-ordered treatment for this problem during a three-year
period immediately prior to the filing of the petition that brought that child to the court’s
attention, or has failed or refused to comply with a program of drug or alcohol treatment
described in the case plan required by Section 358.1 on at least two prior occasions, even
though the programs identified were available and accessible.”

                                             6
Testing, 12-Step Program, Substance Abuse Treatment.” The social worker described
mother’s progress on her case plan during this period as minimal.
                 Regarding mother’s required mental health treatment, she made no
progress. Mother continued to deny she had any problems. She blamed everything on
domestic violence, or on the maternal grandmother orchestrating a scheme of harassment
against her. She asserted she was hospitalized for no reason. The Orange County Health
Care Agency denied her specialized services, stating such services are not likely to help
“due to [mother’s] intake indicating denial of all major symptoms, behaviors, and
impairments related to mental health.” Mother made no further effort to follow up.
                 Regarding general counseling, mother did not return the calls or respond to
letters sent to her from her initial referral, and thus, three months into the first
reunification period, the initial referral was terminated. She finally got into counseling
approximately five months into the first reunification period. Her attendance was good,
and she was cooperative. However, mother was not acknowledging her own fault in
causing the dependency proceeding. After the first six months she had attended a total of
five sessions.
                 Mother made no progress on attending a parenting education class.
                 Mother was scheduled for 27 random drug tests during the six-month
period. She had six negative tests, one test positive for methamphetamine, 19 missed
tests, and one inability to provide a sample. She also drug tested through her perinatal
program, which she attended for approximately three months. Through that program she
tested negative twice, failed to appear 12 times, had four tests that were
“adulterated/tampered/diluted,” was unable to provide a sample twice, and tested positive
for methamphetamine twice (once in February and another time in March). She came up
with farfetched excuses for her positive tests, such as that she must have been exposed
second-hand at a bus stop, or, in one case that she randomly found a crack pipe in her
pillowcase at a motel.

                                                7
              The counselor at the perinatal program reported that mother was
“struggling” and recommended an inpatient drug treatment program, to which mother
falsely responded that the social worker was opposed to it (the social worker had, in fact,
recommended it). Mother later explained she resisted an inpatient program because she
did not want it to appear she was “jumping around” between different treatment
programs. She eventually entered an in-patient drug rehabilitation program at the end of
April 2019. She was kicked out four days later. The reason is not entirely clear in the
record, but it appears she was attempting to take unauthorized pain medication and
otherwise had medical issues that precluded her participation in the in-patient program.
She did not reenroll in any sort of drug treatment program in the remainder of the first
reunification period. She attended 12-step meetings with some regularity but never found
a consistent sponsor.
              In March 2019, mother threatened to kill the maternal grandmother if she
relinquished R.W. to a different family. A couple of months later, mother trespassed onto
the maternal grandmother’s property and, during a nightly phone call with the older
sister, asked for a plate of food, complaining that she was starving. The older sister took
out a plate of food. The maternal grandmother was unaware of this until after the fact.
              Regarding visitation, mother’s attendance was “semi-consistent” and
“appropriate for the most part.” In February 2019, the older sister decided she did not
want to be around her mother anymore and stopped attending the visits. While the visits
were generally going well, mother would sometimes get into arguments with the maternal
grandmother in front of the children. These arguments culminated in visitation being
moved to a supervised visitation center.
              Mother’s living conditions were unstable during the first reunification
period. She bounced around between friends’ houses and motels.
              The children continued to do well in the maternal grandmother’s care. The
older sibling reported that she wanted to live with her maternal grandparents

                                             8
permanently. The middle sibling, though she felt comfortable with the maternal
grandparents, “really misse[d] her mom.” The maternal grandmother stated she was not
willing to provide permanency for two-year old R.W., however, because of her advanced
age and him being very active.
             Toward the end of this reunification period, mother was arrested for
possession of methamphetamine.
             Notwithstanding mother’s minimal progress by the end of the first
reunification period, SSA recommended a second period of reunification services.4 The
court adopted SSA’s proposed findings and recommendations.


Second Reunification Period: July 2019 — January 2020
             Toward the beginning of the second reunification period, R.W. was
removed from the maternal grandmother’s care at her request and placed with a foster
family.
             Mother attended counseling during the second reunification period, but her
counselor reported she “does not have much insight” into her role in losing custody of her
children. Another therapist reported that mother’s “mannerisms to me seem like she’s
under the influence.” Through her counseling, she only drug tested twice, one of which,
toward the end of the reunification period, was positive for methamphetamine.
             Mother did not participate in any parenting classes.
             Other than obtaining a prescription for depression, Mother made no
progress on obtaining psychiatric care.
             Regarding random drug testing, mother missed 26 out of 31 tests. Toward
the end of the reunification period she tested positive for methamphetamine on two
occasions. Midway through the reunification period she requested a drug patch, but then

4            It appears from the record that SSA was not aware of mother’s recent arrest
when it recommended continuing reunification services.

                                            9
she made no effort to have it applied once it was approved. Although she claimed to be
attending 12-step meetings, she had no proof of attendance. She claimed to have a
sponsor, but the alleged sponsor could not even tell the social worker what step mother
was on. She attended outpatient drug counseling for a couple of months but did not do
any drug tests.
                 Mother’s visitations were once again “semi-consistent” and generally
positive. The older sister began attending visits once again. The only issue during
visitation was that mother reported headaches and often feeling sick, requiring her to
spend much of the time lying down.
                 Mother’s compliance with her case plan was once again described as
minimal. Consequently, SSA recommended terminating reunification services. Father,
on the other hand, had made substantial progress on his case plan, and thus SSA
recommended another six months of reunification services for him. The court agreed and
terminated reunification services as to mother. The court extended reunification services
to the father.
                 Mother appealed from the order terminating reunification services, but only
as to R.W., not the two older siblings. In a prior unpublished opinion, we affirmed the
court’s order. (In re R.W. (Oct. 19, 2020, G058884).)
                 Leading up to the .26 hearing, which was initially scheduled for May 2020,
SSA filed a report recommending that mother’s parental rights be terminated and the two
sisters be put up for adoption. That recommendation was based on the following facts.
Both the caretakers and the school counselor reported the sisters were happy and well-
behaved. Both sisters were getting high marks in school. Both sisters were healthy. The
older sister “present[ed] as quiet, mature, and insightful.” The younger sister
“present[ed] as friendly, happy, and talkative.” Both sisters were physically active and
participating in “developmentally appropriate” activities.



                                              10
As a result, the social worker opined that both sisters were generally adoptable. As to
whether they were specifically adoptable, the adoptive grandmother successfully
completed the resource family approval process and was committed to adopting them.
               Both sisters expressed agreement to being adopted. In June 2020, a clinical
psychologist conducted a preadoption evaluation report for each of the sisters. The older
sister “stated that she enjoys living with her grandmother and her younger sister and
looks forward to her legal adoption.” The younger sister “shared that she enjoys living
with her grandmother and older sister and wishes to be adopted.” In July 2020, the social
worker met with each sister individually to assess their feelings about terminating
mother’s parental rights and putting them up for adoption with their grandmother. The
older sister was somewhat more hesitant in her feelings about the matter. The social
worker explained, “She reported that she feels ‘okay’ about this but stated that she wishes
the Court would allow the mother a little more time. The undersigned asked the child if
she felt the mother was sober and she stated, ‘No.’ The child reported that she does not
feel that the mother is in a state in which she could take custody of the children because
‘she told me, [she] need[s] to find a new place.’ She reported that the mother told her she
could not stay where she was because the person she was living with is ‘drama.’” The
younger sister continued to express a desire to be adopted.
               Mother continued visiting the children after services were terminated.
Although the visits were generally appropriate, “mother ha[d] been observed to be falling
asleep during some visits and leav[ing] the facility for 15-30 minute increments leaving
the children in the supervision of Olive Crest staff.” Moreover, by mid-July mother had
10 no-shows.
               Around June 2020, mother completed a drug counseling program called KC
Services. However, when the social worker contacted a counselor from KC Services, she
reported that while mother had, in fact, graduated, she had missed nine out of 19 group
sessions and two of the seven individual sessions. Of the four drug tests mother took, she

                                             11
tested positive for methamphetamine once, but she was not required to test in the prior
two months because of the COVID-19 pandemic. In February 2020, mother was charged
with possession of methamphetamine, and then again in a separate incident in March
2020, she was cited for possession of methamphetamine.
              The .26 hearing, which was also an 18-month review hearing pertaining to
father and R.W., the youngest child, was continued to June 1, 2020. Prior to the
rescheduled hearing, SSA changed its recommendation with respect to R.W. The new
recommendation was that the court continue the hearing for 30 days to permit the father
time to secure housing to start a trial with R.W. residing in father’s custody for 60 days.
The court granted that request and continued the hearing to June 30, 2020. Once that was
in place, the .26 hearing was continued again to August 11, 2020, to coincide with the
end of the 60-day trial period. After the 60-day trial period, SSA changed its
recommendation to be that R.W. be returned to the custody of the father under a plan of
family maintenance.
              On August 11, 2020, Mother filed a petition under section 388 to change a
court order; specifically, she sought an order returning the children to her care, or,
alternatively, reinstating her reunification services. As to the circumstances that
warranted the change, she stated, “I have completed my services through KC services on
5/29/20; I have continued to visit my children consistently. I have completed parenting.”
The court summarily denied the request, finding there was no evidence of a change in
circumstances and that the request did not promote the best interests of the children.
              At the hearing, mother’s counsel declared an unresolvable conflict with
mother, which the court accepted and relieved counsel. The court appointed a new
attorney for mother and continued the hearing to September 4, 2020.
              On August 14, 2020, the maternal grandfather told the social worker that he
would like to become an adoptive parent as well. SSA began the process of reviewing
him.

                                             12
              At the hearing on September 4, which was held via a video conference
because of the COVID-19 pandemic, mother’s counsel noted that mother was not present
and requested a continuance. Counsel had spoken to mother that day, and mother
claimed she was ill with “stomach pain, feverish and chills and was not going to be able
to be present for today’s proceeding.” Mother had e-mailed photographs of herself
allegedly at the Orange County Healthcare Agency for a doctor’s appointment.
              SSA opposed the motion. The social worker had called the phone number
of where mother was supposedly attending a doctor’s visit, but the office refused to say
whether mother was there due to privacy regulations. Further, mother had an in-person
visit scheduled for that day with the sisters at a monitoring agency. The monitoring
agency called mother “[a]nd the monitoring service asked mom all of the screening
questions: have you been feverish, had a headache, upset stomach, difficulty breathing,
all of the Covid screening questions that they’re required to do when they’re going to
have a visit, and mom denied having any such symptoms and confirmed her in-person
visit for 6 o’clock tonight.” SSA concluded mother was being dishonest, particularly in
light of, from its perspective, “habitual dishonesty as far as mom is concerned.” Minors’
counsel and father’s counsel both joined in SSA’s opposition.
              Ultimately, the court found mother lacked credibility due to her history of
“less-than-truthful behaviors,” her failure to produce any paperwork proving her illness,
and her denial of the illness to the visitation center. The court denied the continuance.
The court gave counsel 10 minutes to contact mother to testify by video conference.
Counsel called and the call went to voicemail. Counsel left an urgent voicemail
explaining the situation. Mother responded with an e-mail that she was with a doctor and
could not answer her phone. Accordingly, the hearing proceeded without her.
              No witnesses were called at the hearing. The court returned R.W. to
father’s custody under a plan of family maintenance. As to the older sisters, the court
terminated mother’s parental rights, found they were likely to be adopted, and ordered

                                             13
adoption as the permanent plan. Mother appealed from the denial of her section 388
petition and the court’s orders at the .26 hearing/18 month review hearing.


                                        DISCUSSION


              Mother raises three issues on appeal. First, she contends the court abused
its discretion in denying the continuance. Second, she contends the court’s finding that
the sisters were adoptable was not supported by substantial evidence. Third, she
contends the evidence compelled a conclusion that the parental-bond exception
prohibited the court from terminating mother’s parental rights. None of these contentions
are persuasive.


Denial of the Continuance
              Mother contends the court erred in denying her continuance because of her
illness on the day of the .26 hearing. “Continuances shall be granted only upon a
showing of good cause and only for that period of time shown to be necessary by the
evidence presented at the hearing . . . .” (§ 352, subd. (a)(2).) “Continuances should be
difficult to obtain.” (Jeff M. v. Superior Court (1997) 56 Cal.App.4th 1238, 1242.) We
review a court’s order denying a continuance for abuse of discretion. (In re Giovanni F.
(2010) 184 Cal.App.4th 594, 605.) The court did not abuse its discretion.
              Mother argues that her illness compelled the court to grant the continuance.
The court, however, did not believe her. It made an adverse credibility finding. That
finding was plainly supported by the evidence: When the visitation center called mother,
she had denied any symptoms that very day. We, of course, must defer to the trial court’s
credibility findings when supported by substantial evidence.
              Mother also contends that “good cause for the continuance can be found in
the fact that [the older sister], almost thirteen years old at the time, wanted to attend the

                                              14
section 366.26 hearing and told her counsel this, as well as the social worker on several
occasions, yet, she was not transported to the hearing, nor did the court inquire of her
counsel as to her attendance.” Section 349, subdivision (d), provides minors 10 years of
age or older the right to attend the hearing. The older sister, however, was represented by
counsel who was fully competent to represent her interests at the hearing. If the older
sister had still wanted to attend the hearing, counsel was in a position to make that
request. In any event, mother’s request for a continuance was not based on the absence
of the older sister, it was based on her alleged illness. Accordingly, there was no abuse of
discretion.


Adoptability
               Next, mother contends substantial evidence does not support a finding that
the sisters were adoptable. In deciding which permanency option to select, “[i]f the court
determines, . . . by a clear and convincing standard, that it is likely the child will be
adopted, the court shall terminate parental rights and order the child placed for adoption.”
(§ 366.26, subd. (c)(1).) “‘The issue of adoptability . . . focuses on the minor, e.g.,
whether the minor’s age, physical condition, and emotional state make it difficult to find
a person willing to adopt the minor. [Citations.]’” [Citation.] All that is required is clear
and convincing evidence of the likelihood that adoption will be realized within a
reasonable time.” (In re Zeth S. (2003) 31 Cal.4th 396, 406.) We review the court’s
finding for substantial evidence that could meet the clear and convincing evidence
standard. (Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011.)
               Here, the evidence obviously supports the court’s ruling because the
grandmother was willing, able, and already cleared to adopt the sisters. Mother tries to
introduce some doubt into that unassailable fact by noting that the grandfather had
recently expressed a desire to adopt but had not yet been approved. But there is nothing
in the record to suggest that grandmother’s willingness to adopt was contingent on

                                              15
grandfather’s approval. Beyond that, the sisters were intelligent, well-behaved, active,
and, by all accounts, lovely children that weathered a difficult upbringing with
remarkable resilience. Even if the adoption with the grandmother somehow fell through,
the characteristics of the children support the court’s conclusion that they were adoptable.
There was no error.


Parental-bond Exception
              Finally, mother contends the evidence compelled the conclusion that her
rights should not have been terminated under the parental-bond exception.
              “At a permanency planning hearing, the court may order one of
three alternatives — adoption, guardianship, or long-term foster care. [Citation.] If a
child is adoptable, there is a strong preference for adoption over the alternative
permanency plans. [Citations.] If the court determines that a child is likely to be
adopted, the burden shifts to the parent to show that termination of parental rights would
be detrimental to the child under one of the exceptions listed in section 366.26,
subdivision (c)(1). [Citation.]
              “An exception to termination of parental rights applies where ‘[t]he parents
have maintained regular visitation and contact with the child and the child would benefit
from continuing the relationship.’ [Citation.] ‘Evidence of “frequent and loving contact”
is not sufficient to establish the existence of a beneficial parental relationship.’
[Citation.] ‘“[B]enefit from continuing the . . . relationship”’ means the parent-child
relationship ‘promotes the well-being of the child to such a degree as to outweigh the
well-being the child would gain in a permanent home with new, adoptive parents.’
[Citation.] ‘If severing the natural parent/child relationship would deprive the child of a
substantial, positive emotional attachment such that the child would be greatly harmed,
the preference for adoption is overcome and the natural parent’s rights are not
terminated.’ [Citation.]

                                              16
              “‘We apply the substantial evidence standard of review to the factual issue
of the existence of a beneficial parental relationship, and the abuse of discretion standard
to the determination of whether there is a compelling reason for finding that termination
would be detrimental to the child.’” (In re Collin E. (2018) 25 Cal.App.5th 647, 663.)
Because the burden of proof was on mother at trial, to succeed on appeal she must show
that the evidence compelled a result in her favor, not merely supported it. (In re Bailey J.
(2010) 189 Cal.App.4th 1308, 1314.)
              She has not made that showing. Nothing in the record suggests the sisters
would be greatly harmed by terminating mother’s rights and being adopted by the
grandmother. Leading up to the .26 hearing, the younger sister had consistently
maintained that she wished to be adopted by the grandmother. The older sister had
mostly maintained the same. Although the older sister expressed some hesitation,
expressing that she was “okay” with terminating rights but wishing the court would give
mother “a little” more time, there was nothing to suggest the termination of mother’s
rights would substantially harm the older sister. Indeed, it was the older sister who
refused to attend visitations with mother for a substantial period during 2019. And even
closer in time to the .26 hearing, when asked how visitations were going, the older sister
responded with a humdrum “okay.” More generally, both sisters were thriving under the
care of the grandmother, and the permanency associated with adoption outweighed any
benefit to retaining mother’s legal rights as a parent.




                                              17
                                DISPOSITION


          The postjudgment orders are affirmed.




                                           IKOLA, ACTING P. J.

WE CONCUR:



THOMPSON, J.



GOETHALS, J.




                                      18